Per Curiam.

We find that Special Term was correct in holding that the petition to the Supreme Court was insufficient in form, and thus we must affirm the order appealed from. .
We deem it necessary, however, again to call attention to the rule that the jurisdiction of the Board of Elections in passing on the sufficiency of designating and nominating petitions is confined to ministerial as distinguished from judicial duties. (Matter of Frankel v. Cheshire, 212 App. Div. 664.) This rule permits the Board to check the names on petitions as to matters such as nonresidence or nonregistration as disclosed by the official records of the department. (Matter of Wicksel v. Cohen, 262 N. Y. 446.) It does not, however, authorize the Board to pass on questions of invalidity requiring the determination of issues of fact such as are ordinarily raised by claims of fraud or forgery. (Matter of Waters v. Cohen, 248 App. Div. 830.)
The circumstances disclosed herein also require us to note that when questions concerning the validity of designating petitions are brought before the Supreme Court, Special Term should dispose of the issues with adequate dispatch, so that, where possible, an opportunity to seek review on appeal may be afforded within the period when such review is timely, and relief may, if merit is shown, be seasonably granted.
Mabtin, P. J., G-lennon, Dobe and Callahan, JJ., concur.
Order unanimously affirmed, without costs. [See post, p. 760.]